Citation Nr: 1400030	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a fractured left heel.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled to appear for a hearing in November 2012.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that, other than the representative's appellate brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals from a fractured left heel incurred in service.  The Board finds that this matter must be remanded for further evidentiary development.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the likely etiology is required when a veteran presents a claim of service connection when there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's service treatment records show that he had normal feet on enlistment in February 1976.  The Veteran stated in his May 2009 Notice of Disagreement that he injured his left heel during basic training and was required to wear a walking boot.  On a report of medical history at separation in March 1979, the Veteran reported that he had foot trouble.  The Board notes, however, that the military medical personnel indicated that the foot trouble was related to preexisting arch support.

The VA treatment records reflect that the Veteran complained of left heel pain in April 2008.  He reported that it was related to "an old army injury" 35 years ago.  He indicated that it could also be an infection because he had recurrent infections on his foot.  In May 2008, the Veteran stated that he has had chronic left foot pain for 33 years.  The records include impressions such as left heel arthralgia, acute arthritis risk, foot cellulitis, and thick callous left foot with associated fissuring left heel.  

Based on the foregoing, the Board finds that a medical examination and opinion is necessary for the purpose of determining the nature and likely etiology of a left heel disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the claims file currently indicates that the Veteran receives ongoing treatment from VA, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran so that he can identify any healthcare provider who treated him for his left foot.  After securing any necessary authorization from him, the RO should obtain copies of any identified records not already contained in the claims file, to include any outstanding VA treatment records referable a left foot disability.  

2.  After completion of the foregoing, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the entire record as to his left foot, the examiner should provide an opinion as to whether it is at least as likely as not that his current left foot disability had its clinical onset during service or otherwise is related to service.  

A rationale should be provided for all findings and conclusions reached.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


